Title: To John Adams from James Warren, 18 May 1787
From: Warren, James
To: Adams, John


          
            Dear Sir
            Milton NE. May 18th: 1787
          
          I Thank you for your favour of Jany. 9th. & for the very valuable Present which Accompanied it. I have read your Book with great pleasure, as well as Information. The Avidity of the rest of the Family to read it has prevented a second perusal, which I Enjoy in prospect. I do not recollect a Single Sentiment different from my own. Except we should might differ a little with respect to the first Magistrate, & perhaps not very Essentially. I do not wish to see him surrounded with the Pomp, Parade, & Magnificence of an European Prince, but I should be willing he should have an addition of some real powers he is not now possessed of, but I think I should hardly Agree that an Unqualified Negative upon the Laws should be among them, because I think a Limited one like ours, more agreable to reason, & quite Adequate to all the purposes of a Check, & a Ballance. if I should say there are no faults to be found in your Book, you would Consider it as flattery. if I say there are very few, & those not very Essential, you will think me honest, but at the same time that I make a Compliment to the whole performance if I mention one of the greatest, you will Consider it as the dictate of Friendship. You say there are as yet no Appearances of Artificial Inequalities of Condition &c. That may be true because the Barefaced & arrogant System of the Cincinati Association is not fully Matured but it is rapidly progressing. The People who have no Stability, who equally forget Benefits & Injuries, have almost forgot this Insolent Attempt at

distinction, & are Introducing the Members into the Legislature, & the first Civil, & Military offices. is it not a fault that you have omitted on so fair an Occasion to Mention this Attempt, in the severe Terms it deserves,?
          You are certainly Mistaken, if popularity is not your Mistress. you certainly Enjoy it, as much as any Man should do. it is enough to recommend any thing here to say it is Mr Adams’ Opinion. I feel the Influence of it myself, & often see it with pleasure in Others. I have Just heard that you Intend to Come Home this Summer. we will be glad to see you, & will show you that you are mistaken, but I will not Insure you that it will last, but I think your Book will not make you Unpopular.
          it is true, it that some Persons have proposed in County Conventions to Annihilate the Senate But this Sentiment (if adopted by any of them) does not seem to prevail. The Truth of the matter is, the People resemble a Child, who feels hurt & uneasy, & quarrels with every thing about him. They have fallen upon this Branch of the Legislature indiscriminately with other parts of the Constitution as they Occurred to their Minds. what I mean is that there is no perticular System, among them. I will not however Undertake to say that there will not be some fatal Change before long. such is the Situation of things here that no Man Can Calculate the Events of the present Year.
          It is very true that Government has been Aroused from a profound Sleep, but they waked with that peevish disposition which is common to the Interruption of sweet Sleep & pleasing Dreams. Measures were taken accordingly. The People were Irritated, not softened & Conciliated. The Rebels were dispersed, but not subdued, and for fear that Capt. Shays should destroy the Constitution they Violated it themselves. after all the Apparatus of the Suspension of the Habeas Corpus, prosecutions of some miserable Scribblers, Declarations of Rebellion Acts of disqualification, raising of Armies: Capital Condemnations &c &c. it is said the Rebels are again mustering in force. it is Certain a General discontent, & disapprobation prevails in the Country, & has shewn itself in the late Elections. Mr H. is undoubtedly Chose the first Magistrate. I do not regret the Change so much as I once should, tho I am sorry for it. if I used to dispise the Administration of H. I am disappointed in that of B. every Phylosopher is not a Politician. The surrounding solid orb in the Heavens, may restore the Scattered rays of Light to the Sun, & prevent the

            waste of that Body by an endless diffusion. But no Goverment Can be supported but on its own Principles. Mr Cushing, & General Lincoln were Cheifly voted for as the second Magistrate, but I suppose neither of them Chose by the People. The Senators are generally Changed, even the good, & Inoffensive Mr Cranch is left out. I Imagine because he was of the Court of Common Pleas. our old Friend Mr A. however is rechosen tho’ he seems to have forsaken all his old principles, & professions & to have become the most arbitrary & despotic Man in the Commonwealth. There is an appearance of as general a Change in the House. In this Universal Concussion, this rage of Innovation the Town of Milton have honoured me with an Election to represent them. The dread of reviveing the Clamour of refuseing every thing, Joined with the Idea of its being the Duty of every Man to go upon Deck when Called upon in a Storm has Induced me to Accept. and to forsake the peacful & retired walks of Agriculture, & again Embark on a Tumultuous ocean of Politics, while I feel myself Embarrassd. & at a loss what measures should be Adopted in our present Situation, & for the Peace of Jerusalem. I frequently recollect your Observation, that you & I have not had an easy Task in Life hitherto: I am Embarked. I must Act you know I have no Cunning, or Time serving Talents. I shall satisfy my Own Conscience, & Judgment I hope to satisfy all the reasonable Expectations of Good Men from my public Conduct, if any are formed, & leave the rest.
          Mrs. Warren & the rest of my Family Join me in every Affectionate Regards, & respect for Yours
          I am with great Esteem Your Sincere / Friend & Humbe. Servt.
          
            J Warren—
          
        